Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Allowable Subject Matter
Claims 17-28, 30-31 are allowed.
The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose the combination including at least the limitations of:
(Claims 17, 22, 30, 31) “control the display screen to move the display position of the first icon based on the display of the at least one second icon, wherein the display position Page 2 of 12Application No.: 16/374,073 Reply to Office Action of January 14, 2021 of the first icon is moved to display the at least one second icon within the display range of the display screen; control the display screen to display, concurrently with the displayed first icon and the displayed at least one second icon, a slide bar based on a second detection that a second position of the manipulating object is on the at least one second icon; [[and]] execute a first function associated with the at least one second icon based on the first detection; and execute a second function associated with the slide bar based on the second detection.”
As dependent claims 18-21, 23-28 depend from an allowable base claim, they are at least allowable for the same reasons as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145